COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      John E. Deloach, Individually, John E. Deloach as General Partner of
                          John E. Deloach Family Limited Partnership, and John E. Deloach
                          Family Limited Partnership v. Stephen Stelly

Appellate case number:    01-19-00182-CV

Trial court case number: CV29534

Trial court:              253rd District Court of Chambers County

       The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Panel consists of Justices Keyes, Kelly, and Landau.


Date: ___December 15, 2020_____